Miss JUSTICE McGILLICUDDY, dissenting: I respectfully dissent from the majority’s affirmance of the verdict against Ryerson. In my view the plaintiff, as a matter of law, did not establish that Ryerson owed him a duty to protect him from the injuries he suffered. The existence of a duty was discussed by the supreme court in Cunis v. Brennan (1974), 56 Ill. 2d 372,308 N.E.2d 617. In Cunis the plaintiff was a passenger in an automobile which collided with another vehicle. The plaintiff was thrown from the automobile approximately 30 feet to a parkway, where one of his legs was impaled upon the remains of a drainpipe protruding from the ground. Count V of the plaintiff’s complaint alleged that the Village of LaGrange permitted a dangerous and broken drainpipe to remain on the parkway and that this negligence was the proximate cause of his injuries. The supreme court upheld the trial court’s dismissal of count V for failure to state a cause of action. The court determined, as a matter of law, that the remote possibility of the occurrence did not give rise to a legal duty on the part of the village to provide against the injury. In discussing the question of foreseeability, the court quoted the words of Dean Prosser, which are equally applicable in the instant case: “No man can be expected to guard against harm from events which are not reasonably to be anticipated at all, or are so unlikely to occur that the risk, although recognizable, would commonly be disregarded.” (Prosser, Torts §31, at 146 (4th ed. 1971).) The court also explained that in judging what harm is legally foreseeable, it considered “what was apparent to the defendant at the time of his now complained of conduct, not what may appear through exercise of hindsight.” Cunis v. Brennan (1974), 56 Ill. 2d 372, 376. The plaintiff alleges that Ryerson was negligent in allowing the sign to rust in the sockets of the trailer, thereby making the removal of the sign difficult. However, I believe that Kenny’s being struck by the sign flying out of the sockets was not a foreseeable result of Ryerson’s alleged negligence. Although Ryerson knew that the sign would have to be removed in order to unload the tractor-trailer, I do not believe that the ordinarily prudent person would reasonably anticipate that a forklift, an instrument capable of lifting approximately 5,000 pounds, would be used to dislodge the sign. There was ample evidence that when a sign was stuck, the usual method to dislodge the sign was to use a crowbar, torch or lubricant. In addition, DeLuca testified that it was not the practice at Lakewood to use a forklift to remove signs from the trucks, and that he instructed the forklift drivers, including Gallardo, not to do so. Kenny’s injury was caused by the propulsion of the sign out of the sockets by the use of the forklift, an intervening cause which Ryerson could not have foreseen. The majority contends that the use of the forklift was foreseeable as illustrated by the evidence that Gallardo had used the same forklift on prior occasions to remove signs from the trailer. This evidence would establish foreseeability only on Lakewood, Gallardo’s employer, but not on Ryerson. The record discloses that Ryerson had no notice and could not reasonably be expected to have notice of Gallardo’s prior misconduct. The test of foreseeability is not to bring within the scope of the defendant’s liability every injury which possibly could occur. Foreseeability means that which is objectively reasonable to expect, not merely what might conceivably occur. (Winnett v. Winnett (1974), 57 Ill. 2d 7, 310 N.E.2d 1.) The effect of the majority in affirming the jury’s verdict against Ryerson, is to hold Ryerson responsible for every possible consequence of its action. Because I believe Ryerson could not have foreseen nor anticipated the injury to the plaintiff resulting from the use of the forklift to remove the sign, an intervening and not foreseeable cause, I would reverse the jury’s verdict against Ryerson. I concur with the majority in its affirmance of the trial court’s directing the issue of contributory negligence in favor of the plaintiff. I believe it is unnecessary to comment on the other issues raised in the appeal.